internal_revenue_service department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-107484-98 date july legend ssc b c d l a b c trust address p o box z dear this letter is in response to a ruling_request on behalf of ssc b c and d collectively the taxpayers regarding the application of sec_6041 of the internal_revenue_code to checks paid to four individuals e f g and h whom you know or suspect sold their rights to periodic_payments of damages to factoring companies and checks paid to l a garnishor that garnished certain periodic_payments of damages facts many tortfeasors or their casualty insurance_companies enter into structured_settlement arrangements to finance the payment of damages arising out of physical injury that are excludable from a claimant’s gross_income under sec_104 under a structured_settlement agreement a claimant agrees to receive damages in periodic plr-107484-98 payments over a number of years or the claimant’s lifetime rather in a lump-sum in some cases the direct obligor for example a tortfeasor or casualty insurer will pay consideration to ssc in exchange for ssc’s assumption of the liability to make periodic_payments to the claimant the amounts that ssc receives from the direct obligor are received pursuant to a qualified_assignment described in sec_130 and therefore are generally excludable from ssc’s income ssc usually purchases an annuity_contract issued by life_insurance_companies b or c to finance the periodic_payment liability to a claimant that it assumed from a direct obligor d is the common parent of an affiliated_group_of_corporations including ssc b and c that files a consolidated_income_tax_return ssc uses three different assignment forms in connection with its qualified assignments all of the assignment forms provide that the periodic_payments to which the claimant is entitled cannot be accelerated deferred increased anticipated sold or encumbered in addition all of the assignment forms provide that ssc may in its discretion and solely for its convenience have b or c send the payments due ssc under the annuity directly to a claimant generally ssc as assignee owns and controls the rights in the annuity and not the claimant in each assignment however the claimant has the right to designate the address for the receipt of the payments ssc believes that five unnamed claimants e f g h and k entitled to receive periodic_payments under the assignment agreements may have entered into factoring transactions in a factoring transaction a claimant sells or assigns the claimant’s rights to receive all or a portion of the periodic_payments to an unrelated third party factoring company in exchange for a lump-sum payment ssc b or c will suspect or have knowledge that a factoring transaction has occurred in the following three scenarios a claimant requests that his or her mailing address be changed to a post office box or a bank account which occurred in transaction described below multiple claimants request that their mailing addresses be changed to the same post office box which occurred in transaction sec_2 and described below or a court garnishment order is received that the periodic_payments are to be sent to someone else which occurred in transaction described below taxpayers represent that in transaction sec_1 through ssc’s assumption of the liability to make periodic_payments was at the time ssc assumed it a qualified_assignment within the meaning of sec_130 and that the periodic_payments made to e f g h and k were excludable from their incomes under sec_104 taxpayers represent that in each of these five transactions they do not have sufficient knowledge of the factoring transactions to determine the portion if any of the payments that are income to the factoring company plr-107484-98 in transaction e was injured in a vehicular accident in in e the direct obligor and ssc entered into a qualified_assignment under which e would receive dollar_figurea per month for the longer of e’s life or years in e requested that ssc mail future periodic_payments to e care of trust address since that time the periodic_payment checks naming e as payee have been mailed to trust address e has not identified the reason for the address change in transaction f was injured in an automobile accident in in f the direct obligor and ssc entered into a qualified_assignment under which f would receive periodic_payments over a 17-year period in f requested that ssc mail future periodic_payments to f at p o box z since that time the periodic_payment checks naming f as payee have been mailed to p o box z f has not identified the reason for the address change in transaction g was injured in a vehicular accident in1988 in g the direct obligor and ssc entered into a qualified_assignment under which g would receive monthly payments for years in g requested that ssc mail future periodic_payments to g at p o box z since that time the periodic_payment checks naming g as payee have been mailed to p o box z g has not identified the reason for the address change in transaction h was injured in a vehicular accident in in h the direct obligor and ssc entered into a qualified_assignment under which h would receive dollar_figureb per month over a period of years in h requested that ssc mail future periodic_payments to h at p o box z since that time the periodic_payment checks naming h as payee have been mailed to p o box z h has not identified the reason for the address change in transaction k was injured while under medical_care at a hospital in in k the direct obligor and ssc entered into a qualified_assignment under which k would receive annual payments of dollar_figurec for life in ssc received notice of a court garnishment order to send the periodic_payments to l the order did not describe the reasons for the garnishment order thereafter the periodic_payment checks were addressed to l it is taxpayers’ position that the five assignment agreements together with the terms of the structured_settlement agreements represent binding contractual agreements by the five claimants that the periodic damage payments are not assignable making any factoring transactions invalid assignments under applicable contract law under this view the periodic_payments remain excludable from the claimants’ income under sec_104 and thus are not subject_to information reporting law sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more plr-107484-98 in any taxable_year shall render a true and accurate return to the secretary setting forth the amount of those gains profits and income and the name and address of the recipient of the payment sec_1_6041-1 of the income_tax regulations defines fixed or determinable income income is fixed when it is paid in amounts definitely predetermined and is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained revrul_80_22 1980_1_cb_286 holds that crop insurance proceeds paid to farmers that had informed the payor insurance_company that they were required to capitalize and therefore include in basis certain farming expenses was not fixed and determinable income under sec_6041 because the payor could not require the farmers to disclose their bases in the destroyed crops which information was required to determine the portion of the insurance proceeds constituting gains profits and income under that section thus the payment of the insurance proceeds was not subject_to reporting under sec_6041 discussion the characterization of the periodic_payments to payees following a factoring transaction requires scrutiny under applicable state contract law if the factoring transactions are invalid under state law then the periodic_payments that ssc b or c pay directly to e f g h and k after an invalid transaction are excludable from their income under sec_104 as used in sec_6041 the term gain profits and income means an amount that is gross_income to the payee thus if the payments are excludable from claimants’ income under sec_104 the payments are not subject_to reporting under sec_6041 if however the factoring transactions are valid under state law then e f g h and k would not be the owners of the checks paid to them and would not include the amounts of such checks in their income unless they convert the checks to their own use in the facts you have presented it does not appear that e f g h and k have converted the checks to their own use thus under the facts presented if the factoring transactions are enforceable payment of the periodic_payment checks to e at trust address and to f g and h at p o box z would not be reportable to them under sec_6041 if a factoring transaction is valid under state law then periodic_payments paid to a factoring company would not be excludable from its income under sec_104 see people’s finance thrift co v commissioner f 2d 5th cir aff’g per curiam 12_tc_1052 taxpayer cannot exclude from income under the predecessor of sec_104 proceeds of accident_and_health_insurance policies it acquired for value the payments that the taxpayer received under the policies were a return on its investment in this case ssc b and c were not aware of any factoring company’s investment in a payment stream acquired from the five claimants thus as in revrul_80_22 ssc is without a method to determine the portion of the periodic_payments that is gross_income to the factoring company accordingly the periodic_payments in transaction sec_1 through are not subject_to information reporting under sec_6041 to the factoring companies plr-107484-98 involved in those transactions in addition the garnishment order in transaction did not describe the reasons for the garnishment for payments made to l so that ssc is not aware if the payments are fixed and determinable payments of income to l thus payments made to l are not subject_to reporting under sec_6041 conclusion based strictly on the information submitted and representations made we conclude that the periodic_payments ssc makes in transaction sec_1 through to e f g h or k and to l or other factoring companies involved in those transactions are not reportable under sec_6041 however no opinion is expressed under sec_6041 regarding payments made directly to e at other than trust address and to f g and h at other than p o box z if the factoring transactions are valid under applicable state law a copy of this letter should be attached to any income_tax return to which it is relevant except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express no opinion concerning the whether any of the factoring transactions discussed in this letter are valid or enforceable under applicable state laws we decline to rule on taxpayers’ request concerning whether factoring transactions adversely affect ssc’s exclusion under sec_130 of amounts it receives from direct obligors to assume their liabilities to make periodic_payments to claimants the service may decline to issue a ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts and circumstances of a particular case see section dollar_figure of revproc_99_1 1999_1_irb_6 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch cc
